INGRAHAM, First Judge. —
We are of opinion that the certificate of the architect was sufficient under the facts proven. That there was a substantial compliance with the contract, and that the architect was satisfied, is to be presumed from the certificate so given.
. The defendant, when the certificate was presented, has not shown that he made any objection to its form, and he ought not to be allowed now, on, the trial, to avail himself of an objection to the certificate, which, at the time, the plaintiff had a right to suppose was satisfactory to the defendant.
If there are any deficiencies in the work of the plaintiff, the defendant, having accepted of the building, may claim for them by way of recoupment.
The judgment is reversed, report set aside, and case opened and referred back to the referee, the evidence to stand, and either party to be allowed to produce further testimony. Costs to abide the event.